


110 HR 2236 IH: Breastfeeding Promotion Act of

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2236
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Shays, Ms. Woolsey,
			 Ms. Roybal-Allard,
			 Ms. Lee, Mr. Rush, Mrs.
			 McCarthy of New York, Mr.
			 Olver, Mr. Ellison,
			 Ms. Jackson-Lee of Texas, and
			 Mrs. Jones of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Energy and
			 Commerce and Education
			 and Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Civil Rights Act of 1964 to protect
		  breastfeeding by new mothers; to provide for a performance standard for breast
		  pumps; and to provide tax incentives to encourage
		  breastfeeding.
	
	
		1.Short titleThis Act may be cited as the
			 Breastfeeding Promotion Act of
			 2007.
		IAmendments to the
			 Civil Rights Act of 1964
			101.Findings;
			 purposes
				(a)FindingsCongress
			 finds the following:
					(1)Women with infants
			 and toddlers are a rapidly growing segment of the labor force today.
					(2)Statistical
			 surveys of families show that over 50 percent of mothers with children less
			 than 1 year of age are in the labor force.
					(3)The American
			 Academy of Pediatrics recommends that mothers breastfeed exclusively for six
			 months but continuing for at least the 1st year of a child’s life and that
			 arrangements be made to allow a mother’s expressing of milk if mother and child
			 must separate.
					(4)Research studies
			 show that children who are not breastfed have higher rates of mortality,
			 meningitis, some types of cancers, asthma and other respiratory illnesses,
			 bacterial and viral infections, diarrhoeal diseases, ear infections, allergies,
			 and obesity.
					(5)Research studies
			 have also shown that breastmilk and breastfeeding have protective effects
			 against the development of a number of chronic diseases, including juvenile
			 diabetes, lymphomas, Crohn’s disease, celiac disease, some chronic liver
			 diseases, and ulcerative colitis.
					(6)Maternal benefits
			 of breastfeeding include a reduced risk for postpartum hemorrhage and decreased
			 risk for developing osteoporosis, ovarian cancer, and premenopausal breast
			 cancer.
					(7)The health
			 benefits to children from breastfeeding translate into a threefold decrease in
			 parental absenteeism due to infant illness.
					(8)Congress intended
			 to include breastfeeding and expressing breast milk as protected conduct under
			 the amendment made by the Pregnancy Discrimination Act of 1978 to title VII of
			 the Civil Rights Act of 1964.
					(9)Although title VII
			 of the Civil Rights Act of 1964, as
			 so amended, applies with respect to pregnancy, childbirth, or related
			 medical conditions, a few courts have failed to reach the conclusion
			 that breastfeeding and expressing breast milk in the workplace are covered by
			 such title.
					(b)PurposesThe
			 purposes of this title are—
					(1)to
			 promote the health and well-being of infants whose mothers return to the
			 workplace after childbirth, and
					(2)to clarify that
			 breastfeeding and expressing breast milk in the workplace are protected conduct
			 under the amendment made by the Pregnancy Discrimination Act of 1978 to title
			 VII of the Civil Rights Act of
			 1964.
					102.Amendments to
			 title VII of the Civil Rights Act of
			 1964Section 701(k)
			 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e(k)) is amended—
				(1)by inserting
			 (including lactation) after childbirth,
			 and
				(2)by adding at the
			 end the following: For purposes of this subsection, the term
			 lactation means a condition that may result in the feeding of a
			 child directly from the breast or the expressing of milk from the
			 breast..
				IICredit for
			 employer expenses for providing appropriate environment on business premises
			 for employed mothers to breastfeed or express milk for their children
			201.Allowance of
			 credit for employer expenses for providing appropriate environment on business
			 premises for employed mothers to breastfeed or express milk for their
			 children
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
					
						45O.Credit for
				employer expenses incurred to facilitate employed mothers who breastfeed or
				express milk for their children
							(a)In
				generalFor purposes of section 38, the breastfeeding promotion
				and support credit determined under this section for the taxable year is an
				amount equal to 50 percent of the qualified breastfeeding promotion and support
				expenditures of the taxpayer for such taxable year.
							(b)Dollar
				limitationThe credit allowable under subsection (a) for any
				taxable year shall not exceed $10,000.
							(c)Qualified
				breastfeeding promotion and support expenditureFor purposes of
				this section—
								(1)In
				generalThe term qualified breastfeeding promotion and
				support expenditure means any amount paid or incurred in connection with
				a trade or business of the taxpayer—
									(A)for breast pumps
				and other equipment specially designed to assist mothers who are employees of
				the taxpayer to breastfeed or express milk for their children but only if such
				pumps and equipment meet such standards (if any) prescribed by the Secretary of
				Health and Human Services, and
									(B)for consultation
				services to the taxpayer or employees of the taxpayer relating to
				breastfeeding.
									(2)Costs of other
				exclusive use property includedSuch term includes any amount
				paid or incurred for the acquisition or lease of tangible personal property
				(not described in paragraph (1)(A)) which is exclusively used by mothers who
				are employees of the taxpayer to breastfeed or express milk for their children
				unless such property is located in any residence of the taxpayer or any
				employee of the taxpayer.
								(d)Recapture of
				credit
								(1)In
				generalIf, during any taxable year, any property for which a
				credit was allowed under this section is disposed of or otherwise ceases to be
				used by the taxpayer as required by this section, then the tax of the taxpayer
				under this chapter for such taxable year shall be increased by an amount equal
				to the recapture percentage of the aggregate decrease in the credits allowed
				under section 38 for all prior taxable years which would have resulted solely
				from reducing to zero any credit determined under this section with respect to
				such property. The preceding sentence shall not apply to property leased to the
				taxpayer.
								(2)Recapture
				percentageFor purposes of this subsection, the recapture
				percentage shall be determined in accordance with the following table:
									
										
											
												If the
						recapture event occurs in:The recapture percentage is:
												
											
											
												Year 1100
												
												Year 260
												
												Year 330
												
												Year 4 or thereafter0.
												
											
										
									
									The
				references to years in the preceding table are references to the consecutive
				taxable years beginning with the taxable year in which the property is placed
				in service by the taxpayer as year 1.(3)Certain rules to
				applyRules similar to the rules of paragraphs (3) and (4), and
				subparagraphs (B) and (C) of paragraph (5), of section 50(a) shall apply for
				purposes of this subsection.
								(e)Special
				rulesFor purposes of this section—
								(1)Aggregation
				rulesFor purposes of subsection (b), all persons which are
				treated as a single employer under subsection (a) or (b) of section 52 shall be
				treated as a single taxpayer, and the dollar amount contained in such
				subsection shall be allocated among such persons under regulations prescribed
				by the Secretary.
								(2)Reduction in
				basisRules similar to the rules of paragraphs (1) and (2) of
				section 50(c), and section 1016(a)(19), shall apply with respect to property
				for which a credit is determined under this section.
								(3)Other deductions
				and creditsNo deduction or credit shall be allowed under any
				other provision of this chapter with respect to any expenditure for which a
				credit is determined under this
				section.
								.
				(b)Conforming
			 amendments
					(1)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
						
							(32)the breastfeeding
				promotion and support credit determined under section
				45O(a).
							.
					(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 45O. Credit for employer expenses
				incurred to facilitate employed mothers who breastfeed or express milk for
				their
				children.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				IIISafe and
			 effective breast pumps
			301.Short
			 titleThis title may be cited
			 as the Safe and Effective Breast Pumps Act.
			302.Breast
			 pumps
				(a)Performance
			 standardsThe Secretary of Health and Human Services shall take
			 such action as may be appropriate to put into effect a performance standard for
			 breast pumps irrespective of the class to which the breast pumps have been
			 classified under section 513 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360c). In establishing such
			 standard, the Secretary shall identify those pumps appropriate for use on a
			 regular basis in a place of employment based on the efficiency and
			 effectiveness of the pump and on sanitation factors related to communal use.
			 Action to put into effect a performance standard shall be taken within one year
			 of the date of the enactment of this Act.
				(b)Compliance
			 policy guideThe Secretary of Health and Human Services, acting
			 through the Commissioner of Food and Drugs, shall issue a compliance policy
			 guide which will assure that women who want to breastfeed a child are given
			 full and complete information respecting breast pumps.
				IVDefinition of
			 medical care in Internal Revenue Code expanded to include breastfeeding
			 equipment and services
			401.Definition of
			 medical care expanded to include breastfeeding equipment and services
				(a)In
			 generalParagraph (1) of section 213(d) of the Internal Revenue
			 Code of 1986 (defining medical care) is amended by striking or
			 at the end of subparagraph (C), by striking the period at the end of
			 subparagraph (D) and inserting , or, and by inserting after
			 subparagraph (D) the following:
					
						(E)qualified
				breastfeeding equipment and
				services.
						.
				(b)Qualified
			 breastfeeding equipment and servicesSubsection (d) of section
			 213 of such Code (relating to definitions) is amended by adding at the end the
			 following new paragraph:
					
						(12)Qualified
				breastfeeding equipment and servicesFor purposes of paragraph
				(1)(E), the term qualified breastfeeding equipment and services
				means—
							(A)breast pumps and
				other equipment specially designed to assist a mother to breastfeed or express
				milk for her child but only if such pumps and equipment meet the standards (if
				any) prescribed by the Secretary of Health and Human Services, and
							(B)consultation
				services relating to
				breastfeeding.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				
